DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,431,017, claims 1-3 of U.S. Patent No. 9,747,903, claims 1-10 of U.S. Patent No. 10,102,861, and claims 1-6 of U.S. Patent No. 10,515,641. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are obvious variations of each other.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kennedy et al. (US 2014/0143666).
Regarding Claim 1, Kennedy et al discloses an apparatus for managing a plurality of target devices arranged in a same household (Personal assistant 316 may operate on multiple devices and platforms, and may connect with multiple devices and platforms throughout the user's network(s) to share and manage data between those devices) (page 3, paragraph [0044]), the apparatus comprising: a receiver for receiving, from a voice input apparatus associated with a first target device of the plurality of target devices, instruction information that includes (i) first voice information indicating an operation instruction for any target device among the plurality of target devices (speech recognizer 320 may be utilized to perform speech recognition procedures upon verbal commands issued by users( (page 3, paragraph [0039]), and (ii) identification information that identifies the voice input apparatus (personal assistant 316 may utilize user identifier 424 to detect and identify specific users, as well as to activate or deactivate appropriate functions) (page 4, paragraph [0047]) and (personal assistant 316 may be controlled via user voice commands provided from another local device 122) (page 4, paragraph [0051]); and  a processor configured to: extract the operation instruction from the first voice information included in the received instruction information (personal assistant 316 may respond to a vocal startup command using a resident stand-by applet which listens for a selectable key phrase) (page 4, paragraph [0049]), refer information from the instruction information to a database (Fig. 6, network device metadata 620) (network device metadata 620 may include any type of information regarding networks or network devices that are accessible by personal assistant 316 during the personal assistant mode)  (page 5, paragraph [067]) that specifies the first target device of the plurality of target devices by associating the identification information and a device ID of the first target device for identification of a one of the plurality of target devices for which the operation instruction is intended (the personal assistant 316 performs a target identification procedure to identify a target location or target device) (page 6, paragraph [0077]), and when the operation instruction is identified as being intended for the first target device, issue a first command for executing the operation instruction on the first target device (if the target device/location is found in the metadata, then in step 934, the personal assistant 316 selects the located target device/location) (page 6, paragraph [0085]), otherwise, not issue the first command for executing the operation instruction on the first target device (If the command does not identify a target, then in step 918, the personal assistant 316 may select a default target (e.g. main PC 114). In certain embodiments, the personal assistant 316 may automatically determine a target device/location by analyzing a source device identifier corresponding to where the current command originated) (page 6, paragraph [0083]).
Regarding Claim 2, Kennedy et al discloses the apparatus, wherein the instruction information includes second voice information (personal assistant 316 may perform specific tasks based on primary voice commands) (page 4, paragraph [0052]), and the processor is configured to refer the second voice information from the instruction information to the database (command metadata 618 may include any type of information regarding supported commands for controlling personal assistant 316 during the personal assistant mode) (page 5, paragraph [0067]).
Regarding Claim 3, Kennedy et al discloses the apparatus, wherein the second voice information is a name that identifies a second target device (the current command identifies a target, such as a target location, main PC 114, or a local device 122) (page 6, paragraphs [0083]-[005]).
Regarding Claim 4, Kennedy et al discloses the apparatus, wherein the name is a general name of the second target device (the current command identifies a target, such as a target location, main PC 114, or a local device 122) (page 6, paragraphs [0083]-[005]).
Regarding Claim 5, Kennedy et al discloses the apparatus, wherein the name is an arbitrary name associated with the second target device, the arbitrary name being specified by a user (the current command identifies a target, such as a target location, main PC 114, or a local device 122) (page 6, paragraphs [0083]-[005]).
Regarding Claim 6, Kennedy et al discloses the apparatus, wherein the instruction information includes an input signal in response to an operation by a user (personal assistant 316 may respond to a vocal startup command using a resident stand-by applet which listens for a selectable key phrase) (page 4, paragraph [0049]).
Regarding Claim 7, Kennedy et al discloses the apparatus, wherein the processor is further configured to not issue the first command for executing the operation instruction on the first target device when the operation instruction is identified as being intended for the second target device (if the target device/location is found in the metadata, then in step 934, the personal assistant 316 selects the located target device/location) (page 6, paragraph [0085]).
Claims 8 and 15 are rejected for the same reason as claim 1.
Claims 9 and 16 re rejected for the same reason as claim 2.
Claims 10 and 17 are rejected for the same reason as claim 3.
Claims 11 and 18 are rejected for the same reason as claim 4.
Claims 12 and 19 are rejected for the same reason as claim 5.
Claims 13 and 20 are rejected for the same reason as claim 6.
Claim 14 is rejected for the same reason as claim 7.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/09/2019 and 04/16/2021 were filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yun et al. (US 2013/0290001) discloses an image processing apparatus, a voice acquiring apparatus, a voice recognition apparatus, and a voice recognition system.
Ota et al. (US 2005/0044225) discloses a network system which is capable of smooth remote control of appliances in a household while improving 6the security.
Mozer et al. (US 2013/0183944) discloses systems, method, and devices for improving information access to and device control in a home automation environment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATWANT K SINGH whose telephone number is (571)272-7468. The examiner can normally be reached Monday thru Friday 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour can be reached on (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SATWANT K SINGH/Primary Examiner, Art Unit 2672